11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Jose Cruz Holguin III,                         * From the 441st District Court
                                                 of Midland County,
                                                 Trial Court No. CR50621

Vs. No. 11-20-00143-CR                         * April 7, 2022

The State of Texas,                            * Memorandum Opinion by Williams, J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed.